DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-7 as originally presented and filed on 12/31/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 26 February 2019 (20190226).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Japanese Application number 1 filed on 26 February 2019 (20190226).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 12/31/2019 submission of Information Disclosure Statement (IDS) is acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Per 2173.05(b) Relative Terminology [R-08.2017] III. APPROXIMATIONS subsection E. "Type"
“The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).”

Claim 1 recites the limitation “a vehicle of a steer-by-wire type”.  As explained by the MPEP above, “The addition of the word "type" to an otherwise 
Accordingly claim 1 is rejected for being indefinite for failing to particularly point out and distinctly claim the subject matter of a steer-by-wire vehicle.
Amending the claim by removing the limitation “type” from the claim would appear to overcome this rejection.  Another remedy would be to rewrite the preamble to read “A control device for a steer-by-wire vehicle, the steer-by-wire vehicle comprising:” or something to this effect.

Those claims not recited above are rejected for depending from a rejected base claim.

Allowable Subject Matter
Claims 1-7 would be allowable after amendment to overcome the rejection above.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20110297473 A1 to Krahn; Aaron Kelly (Krahn) and US 7130728 B2 to Suzuki; Hiroshi (Suzuki) fails to teach or render obvious a control device for a vehicle of a steer-by-wire type, the vehicle comprising: a power supply device; and actuators operated by electric power supplied from the power supply device, the actuators comprising: a turning actuator configured to turn a wheel of the vehicle; and a reaction actuator configured to apply a reaction torque to a steering wheel of the vehicle, the power supply device comprising: a main power supply; and a backup power supply configured to supply the electric power to the actuators when an abnormality occurs in the main power supply, the control device being configured to execute: turning control that turns the wheel by controlling the turning actuator according to a steering operation of the steering wheel; reaction torque control that applies the reaction torque to the steering wheel by controlling the reaction actuator according to the steering operation of the steering wheel when the electric power is supplied from the main power supply to the actuators; and power suppression processing that stops control of the reaction actuator when the electric power is supplied from the backup power supply to the actuators as set forth in the independent claim. 

Regarding claim 1 Krahn teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    571
    858
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    562
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    245
    277
    media_image3.png
    Greyscale

and associated descriptive texts a control device 10 for a vehicle of a steer-by-wire type in para:
“[0013] Referring to the drawings, wherein like reference numbers refer to like components, a steer-by-wire vehicle power steering system 10 is shown schematically in FIG. 1. The steering system 10, as explained in detail below, includes a steering control unit (SCU) 12 having a lower portion 13 and an upper portion 14. The SCU 12 is configured to provide an optimal level of torque "feel", i.e., torque feedback or reaction torque, to a driver of a vehicle having a steering wheel 11, as well as emergency power steering when such capabilities are needed. The present steering system 10 may be particularly useful when used in a steering system of certain types of heavy industrial or agricultural vehicles such as tractors, combines, earth moving equipment, and other relatively heavy vehicles which use a steer-by-wire arrangement.”

the vehicle comprising: 
a power supply device , aka main steering pump 22 as well as the battery not shown but disclosed in para:
“[0017] A main steering pump 22, e.g., a fixed displacement pump, receives fluid from a sump 34, and selectively returns excess fluid to the sump 34, e.g., through a relief valve 35. Sump 34 may be a single location or device, even though the sump 34 is shown in multiple locations in FIG. 1 for illustrative The main steering pump 22 may be electrically driven by a pump motor (M) 23 in response to motor control signal (arrow 31) from the ECU 18 or another controller. The motor 23 draws electrical power from a battery (not shown) or another suitable electrical source. Alternatively, the main steering pump 22 may be drive by an internal combustion engine (not shown), as is well understood in the art.”; and 

Actuators 18, 20, 24, etc. operated by electric power supplied from the power supply device via the battery driving motor 23 which in turn pressurizes the fluid, the actuators comprising: 
a turning actuator (i.e. the steered wheel actuator assembly 24) configured to turn a wheel of the vehicle as explained in for example, para:
“[0016] The steering system 10 includes a steered wheel actuator assembly 24, as shown schematically at the top of FIG. 1. In an example embodiment, the actuator assembly 24 may include a cylinder 26 containing axially moveable piston rods 28 separated by a piston 29. The piston rods 28 reciprocate left or right in response to admission of fluid pressure into a respective left (L) and right (R) fluid port 70 and 72. The piston rods 28 may extend from the ends of the cylinder 26 as shown. The piston rods 28 are operatively connected to the steered wheels (not shown) using any conventional design, as is well understood in the art. A position sensor 30 senses the linear position of the adjacent piston rod 28 and transmits a wheel position signal (arrow 32) to the ECU 18, with the transmitted position signal (arrow 32) representing or encoding at least the instantaneous steered wheel position.”; and 

a reaction actuator 46 configured to apply a reaction torque to a steering wheel 11 of the vehicle in for example, paras:
“[0013]… The SCU 12 is configured to provide an optimal level of torque "feel", i.e., torque feedback or reaction torque, to a driver of a vehicle having a steering wheel 11…
Torque Feel Mode
[0028] In this embodiment, the auxiliary steering pump 60 always supplies fluid to the fluid control valve 44 (see FIG. 1). The second solenoid 68, which is not optional in this embodiment, is fed by the pump 60 via control port 98 and controlled to reduce the volumetric efficiency of the gerotor assembly 46 when needed. For instance, in an emergency steering mode the SCU 12 may have to provide approximately 60 RPM of steering assistance to the steering wheel 11 (see FIG. 1), but the volumetric efficiency of the gerotor assembly 46 must remain near 100%.
[0037] At step 109, the ECU 18 activates/opens the first solenoid 58 and the second solenoid valve 68. In this manner, some amount of fluid is allowed to circulate to the gerotor assembly 46 to provide the desired amount of torque feel or feedback at the steering wheel 11 as described above.”, 

the power supply device comprising: 
a main power supply, i.e. the main steering pump 22 in para [0017] above;  
a backup power supply, i.e. auxiliary steering pump 60 in para [0028] above, configured to supply the power to the actuators when an abnormality occurs in the main power supply as explained in para:
“[0032] During emergency steering conditions, the first solenoid valve 58 is deactivated/closed such that fluid cannot flow through the first solenoid valve 58. In this mode, fluid reaches the cylinder 26 to provide emergency steering capability. Fluid power is provided to the fluid control valve 44, and ultimately to the cylinder 26, via the auxiliary steering pump 60 when the second solenoid valve 68 is likewise deactivated/closed.”,

the control device being configured to execute: 
turning control that turns the wheel by controlling the turning actuator according to a steering operation of the steering wheel in paras:
“[0014] The steering wheel 11 is connected to a steering column 17. The steering column 17 has a steering input sensor 40 disposed on the steering column 17 or positioned adjacent thereto. The steering input sensor 40 transmits an electrical steering input signal (arrow 42) to an electronic control unit (ECU) 18. The steering input signal (arrow 42) corresponds to the rotational motion of the steering wheel 11, and may include information such as whether or not the steering wheel 11 is presently rotating, the direction of rotation, and the instantaneous speed of rotation.

And [0016] The steering system 10 includes a steered wheel actuator assembly 24, as shown schematically at the top of FIG. 1. In an example embodiment, the actuator assembly 24 may include a cylinder 26 containing axially moveable piston rods 28 separated by a piston 29. The piston rods 28 reciprocate left or right in response to admission of fluid pressure into a respective 

reaction torque control that applies the reaction torque to the steering wheel by controlling the reaction actuator according to the steering operation of the steering wheel when the electric power is supplied from the main power supply to the actuators in fig. 3 step 106 and 109 paras:
“[0034] At step 104, the ECU 18 determines whether the values from step 104 correspond to a predetermined steering condition which would benefit from use of the SCU 12, e.g., a torque feel condition/feel mode or, alternatively, an emergency steering condition. For instance, the values from step 102 may indicate that the main steering pump 22 is offline or disabled, such that the SBW valve 20 is unable to provide fluid power to the steering actuator 24. If the ECU 18 detects no such faults, step 102 continues in a loop with step 104. However, if the predetermined steering condition is determined to be present from the step 102 values, the ECU 18 proceeds instead to step 106.
[0037] At step 109, the ECU 18 activates/opens the first solenoid 58 and the second solenoid valve 68. In this manner, some amount of fluid is allowed to circulate to the gerotor assembly 46 to provide the desired amount of torque feel or feedback at the steering wheel 11 as described above.”; and 


power suppression processing in Fig. 3 above, that does not appear to stop control as claimed but appears to limit control of the reaction actuator 46 when the power is supplied from the backup power supply 60 to the actuators 24 in para:
“[0037] At step 109, the ECU 18 activates/opens the first solenoid 58 and the second solenoid valve 68. In this manner, some amount of fluid is allowed to circulate to the gerotor assembly 46 to provide the desired amount of torque feel or feedback at the steering wheel 11 as described above.”

Wherein it is understood that “some amount of fluid” is less than the actual amount of fluid required to provide the desired amount of torque feel.  

While it is considered that Krahn teaches the invention substantially as explained above, Krahn is clearly directed towards a drive by wire type vehicle using pneumatic actuators, not electric motor equivalents of such actuators as is known in the art and instantly claimed.  

Accordingly Krahn does not appear to expressly disclose:
actuators operated by electric power supplied from the power supply device
the power supply device comprising: a main power supply; and a backup power supply configured to supply the electric power to the actuators a backup power supply configured to supply the electric power to the actuators when an abnormality occurs in the main power supply, 
the control device being configured to execute: 
reaction torque control that applies the reaction torque to the steering wheel by controlling the reaction actuator according to the steering operation of the steering wheel when the electric power is supplied from the main power supply to the actuators; and 
power suppression processing that stops control of the reaction actuator when the electric power is supplied from the backup power supply to the actuators.  

Suzuki teaches an ELECTRIC steer-by-wire system and vehicle in for example the figures below, 


    PNG
    media_image4.png
    590
    395
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    428
    790
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    427
    758
    media_image6.png
    Greyscale

actuators operated by electric power supplied from the power supply device
the power supply device comprising: a main power supply; and a backup power supply configured to supply the electric power to the actuators a backup power supply configured to supply the electric power to the actuators when an abnormality occurs in the main power supply, 
the control device being configured to execute: 
reaction torque control that applies the reaction torque to the steering wheel by controlling the reaction actuator according to the steering operation of the steering wheel when the electric power is supplied from the main power supply to the actuators; and 
power suppression processing that changes the control of the reaction actuator when the electric power is supplied from the backup power supply to the actuators in Col. 19 lines 5-17 below:
“(144) That is, when the driver turns the steering wheel 140, the amount of change in the angle of the steered wheels T relative to the amount of change in the steering wheel angle is greater when the vehicle speed is low than when the vehicle speed is high. That is, the turning amount of the steering wheel 140 relative to the amount of change in the angle of the steered wheels T is less in a 

Accordingly, the prior art references teach most of the claimed elements.

The combination of the known elements is achieved by a known method of using electric counterparts for a hydraulic/pneumatic system. 

Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically, the drive by wire components would be electrically driven.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Suzuki to the prior art of Krahn as merely performing the same functions as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”

However, even though the combination of Krahn and Suzuki appears to teach the invention substantially as claimed and explained above, the combination does not appear to expressly disclose the control device being configured to execute: power suppression processing that stops control of the reaction actuator when the electric power is supplied from the backup power supply to the actuators. (Emphasis added).
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20211106